Title: Joseph Milligan to Thomas Jefferson, 18 January 1819
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            Georgetown January 18th 1819
          
          On the 15th instant I received the Box of Books to bind I exchanged two or three letters with Mr Gray of Fredericksburg befor I received them the delay has been between Fredericksburg and this place as during the frosty weather the steam boat has been laid up and the stages are not as yet regular but I trust the steam Boat will run again as the river is now entirely open and I trust as the weather yet remains mild that it will not again be closed this winter
          Accept my best thanks for your kind caution in your Esteemed favour of the 12th respecting Ricardo my intention is to take of a very small Edition say five or six hundred one half of which I will have engaged with the Members of Congress & officers of Government
          Your Books are now in the Binders hands and shall be finished as speedily as is consistant with good work
          Some years ago I published Malthus on Population I See that he has lately published a third Volume which when I can get I will put to press it is very highly spoken of   When I get Ricardo through the press I will Send you a Copy
          
            Yours respectfully
            Joseph Milligan
          
        